389 U.S. 579 (1968)
OSBOURNE ET AL.
v.
MISSISSIPPI VALLEY BARGE LINE CO. ET AL.
No. 768.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI.
John L. Laubach, Jr., for appellants Osbourne et al.
Arthur L. Winn, Jr., Samuel H. Moerman, J. Raymond Clark and James M. Henderson for Mississippi Valley Barge Line Co. et al., and Solicitor General Griswold, Assistant Attorney General Turner, Robert W. Ginnane and Fritz R. Kahn for the United States et al., appellees.
PER CURIAM.
The motions to affirm are granted and judgment is affirmed without prejudice to the presentation of an appropriate motion in the United States District Court for the Eastern District of Missouri for a modification of the injunction.